OPINION — AG — QUESTION: YOU AK AS TO WHETHER OR NOT THE WITHDRAWAL OF UNAPPROPRIATED WATERS OF A STREAM SYSTEM BY CERTAIN FEDERAL AGENCIES AUTHORIZED TO WITHDRAW WATER UNDER 82 O.S. 1961 91 [82-91], IS IN CONFORMITY WITH THE CONSTITUTION OF THE STATE OF OKLAHOMA RELATING TO THE ACQUISITION PROCEDURE OF THAT DOCUMENT. WE ASSUME THAT YOU ARE REFERRING TO ARTICLE II, SECTION 7 OF THE OKLAHOMA CONSTITUTION, WHICH PROHIBITS THE TAKING OF PROPERTY WITHOUT DUE PROCESS. ANSWER: 82 O.S. 1961 91 [82-91] DOES NOT VIOLATE THE DUE PROCESS PROVISIONS OF ARTICLE II, SECTION 7 OF THE OKLAHOMA CONSITUTION. (LUSTER COOK)